Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 09, 2019

The Court of Appeals hereby passes the following order:

A19D0387. GINA INDIA MEDINA v. LAMONT MARTINEZ.

      On January 22, 2019, the trial court entered an order denying Gina Medina’s
petition for modification of custody and child support. On March 13, 2019, Medina
filed, in this Court: (i) a motion for an extension of time in which to apply for
discretionary review of the trial court’s January 22 order and (ii) an application for
discretionary review of the January 22 order. For the reasons that follow, we deny
Medina’s request for an extension of time as untimely and dismiss her application for
discretionary review for lack of jurisdiction.
      The trial court’s January 22 order was directly appealable under OCGA § 5-6-34
(a) (11). This Court ordinarily will grant an application for discretionary review of a
directly appealable order under OCGA § 5-6-35 (j). To fall within this general rule,
however, the application must be filed within 30 days of entry of the order or
judgment sought to be appealed. See OCGA § 5-6-35 (d), (j). The requirements of
OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734
(380 SE2d 57) (1989).
      Under OCGA § 5-6-39 (a) (5), this Court may grant an extension of time for
filing an application for discretionary review. See Gable v. State, 290 Ga. 81, 84-85
(2) (a) (720 SE2d 170) (2011); accord Court of Appeals Rule 16 (c). The request for
an extension, however, “must be made before expiration of the period for filing as
originally prescribed or as extended by a permissible previous order.” OCGA § 5-6-39
(d); see also Court of Appeals Rule 31 (i); Gable, 290 Ga. at 84-85 (2) (a).
      Medina’s request for an extension of time in which to file an application for
discretionary review and her application for discretionary review of the January 22
order both are untimely, having been filed 50 days after the order was entered.1 See
OCGA §§ 5-6-35 (d); 5-6-39 (d); Court of Appeals Rule 31 (i); Gable, 290 Ga. at 84-85
(2) (a). Consequently, Medina’s motion for an extension of time in which to file an
application for discretionary review is hereby DENIED. Medina’s application for
discretionary review is hereby DISMISSED for lack of jurisdiction. See Boyle, 190
Ga. App. at 734.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/09/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Wi tness my signature and the seal of said court
                                       hereto affixed the day and year last above written.

                                                                                         , Clerk.




      1
        Given the untimeliness of Medina’s request for an extension of time, we
express no opinion as to whether the request violates Court of Appeals Rule 40 (b).
See Court of Appeals Rules 16 (c), 31 (i).